ORDER
PER CURIAM.
Washington University (Employer) appeals from the decision of the Labor and Industrial Relations Commission (Commission) reversing the Administrative Law Judge’s decision denying Barbara Latti-more’s (Claimant) claim. The Commission found Claimant suffered from a compensa-ble occupational disease and she was entitled to past medical expenses, future medical expenses, temporary total disability benefits, and permanent partial disability benefits.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).